                           IN THE UNITED STATES DISTRICT COURT

                                . FOR THE DISTRICT OF DELAWARE
 I
 i
In re:
ENERGY
 I
       FUTURE HOLDINGS CORP.,: Bankruptcy Case No. 14-10979 (CSS)
         et al.,             :

                   Debtors.

 I


ALVESTER COLEMAN

                   Appellant,

V.                                             : Civil Action No. 20-802-RGA

ENERGY FUTURE HOLDINGS CORP.,:

                   Appellee.

                                         MEMORANDUM

             At Wilmington this   ~ day of August, 2021;
             1.    Appellant filed this bankruptcy appeal on June 12, 2020.    (D.I. 1). The

Bt;3nkruptcy Court had entered an order on June 1, 2020, reciting in part that: (1) all
     I


claims of Appellant were previously liquidated as set forth in the TCEH Objection Order,
     '
     '
a~d Appellant had no other claim against Reorganized TCEH, or any other debtor in the
     I


bankruptcy cases; (2) Appellant is a vexatious litigant and his continuing actions in the

bankruptcy cases have resulted in a waste of estat~ and judicial resources; (3) all relief
         \

requested in two motions was denied with prejudice; (4) any further documents

su.bmitted to the Bankruptcy Court by Appellant would be docketed but not considered

nor acted upon by the Court; and (5) no litigant was required to respond to any

documents filed by Appellant.         (D.I. 1-1 at 4; see In re Energy Future Holdings Corp.,

                                                  1
Bankr. Case No. 14-10979, 0.1. 14185 at 24 (Bankr. O.Del. Mar. 24, 2021).

              2.   On July 27, 2020, the Court entered a briefing schedule ordering Appellant

to file his opening brief on appeal within thirty days of the date of the order.   (0.1. 9).

When the thirty days passed and Appellant had not fil~d his opening brief, the Court

entered an order for Appellant to show cause in writing, on or before October 9, 2020,

why the appeal should not be dismissed.           (0.1. 11) On October 9, 2020, Appellant

fil.ed a response to the order.      (0.1. 14).

              3.   The Court in its discretion may dismiss a bankruptcy appeal for lack of

p~osecution.        In re New Century TRS Holdings, Inc., 619 F. App'x 46, 48 (3d Cir. 2015)
 I
 I

(c,iting Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002); In re Jewelcor Inc., 11
  I

F.:3d 394, 397 (3d Cir. 1993); Pou/is v. State Farm Fire & Gas. Co., 747 F.2d 863 (3d
  I




Cjr. 1984)); see also Fed. R. Bankr. P. 8018(a)(4) (appellee may move to dismiss a
  i
  I


bankruptcy appeal where the appellant fails to file and serve a brief within the time limits

set forth in Rule 8018 or as otherwise set by.the Court).

              4.   To dismiss a case for lack of prosecution, the Court must consider six
      I

      I

fa~tors: (1) "the extent of the party's personal responsibility;" (2) the prejudice caused to
      '
      '
      I


adversaries by appellant's failure to prosecute; (3) the party's "history of dilatoriness;"
      I

(4) "whether the conduct of the party or the attorney was willful or in bad faith;" (5)
          '

e~ectiveness of other sanctions; and (6) "meritoriousness of the claim or defense."
          I                                           •




Efrerson v. Thiel Coll., 296 F.3d at 190 (citing Pou/is v. State Farm Fire & Gas. Co., 747
          I
          I


F.2d at 868); accord, Hildebrand v. Allegheny Cty., 923 F.3d 128, 132 (3d Cir. 2019).          It

is not necessary that all six factors weigh in favor of dismissal for the Court to dismiss

the action.        See In re New Century TRS Holdings, 619 F. App'x at 49 (citing Curtis T.

                                                  2
Bedwell & Sons, Inc. v. Int'/ Fid. Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988)).

             5.    Appellant's response refers to fraud by Energy Future Holdings, that he

has tried on numerous occasions to settle the matter in Texas, where he resides, and

he has been wrongly named as a vexatious litigant because he "sued for the return" of

the property.       (D.I. 14 at 1-2). Appellant states that as a prose litigant he tried his best

to file motions, objections, and his appeal in a timely manner.           (Id. at 3). Appellant
 '


a~ks the Court to enter an order to remove his name from the vexatious litigant list and

that he be given permission to pursue his case in Texas State Court or wherever he has

prioperty. (Id.).         He states his claim for $30 billion for exposure to asbestos should be
 I


d$signated as a priority and that the Bankruptcy Court should be ordered to provide for
     I
 I

p$yment of the claim in full.        (Id. at 3-4).
     i
     i
             6.    Appellant's response does not provide an explanation for why he failed to

file an opening brief, timely or otherwise.          Nor does he indicate any intention to file an

opening brief.        He does not indicate any reason why his appeal should not be

dismissed.        Rather, he asks for relief this Court cannot provide, including the entry of
         I
ari order giving him permission to pursue his claim in any State Court or any jurisdiction

h~ deems fit.

             7.    Several factors weigh in favor of dismissal. Appellant is personally

responsible for his failure to prosecute this action when he did not follow the briefing
         I            ,
schedule.         He is also personally responsible for not meaningfully responding to the

order to show cause.           Thus, he has no valid excuse for failure to prosecute the appeal.

Appellee is prejudiced as it must defend against this meritless appeal; of course,

Appellee would have to defend if Appellant did file a timely brief, but at least it would not

                                                      3
have the added burden, minor as it might be, of monitoring the appeal in case it

syddenly springs to life. While I have not seen a "history of dilatoriness," I also have

n6t seen any history of diligence. Appellant proceeds in forma pauperis and, hence, it
    i




is' doubtful that monetary sanctions would be effective. Appellant makes no coherent

argument as to why there was any error in the Bankruptcy Court's June 1, 2020 Order,

and none is apparent to me. Thus, for purposes of the failure to prosecute analysis,

the appeal is without merit. Accordingly, the Court finds that the balance of the Pou/is
    i
    I

faptors weigh in favor of dismissing the appeal. Appellant's filing (0.1. 11) provides no
        I

basis not to dismiss the case.

                8.   To the extent Appellant's filing is considered to be a brief (and since he is
        i
pr,o se, I think I have to consider that as an alternative), it fails to provide any basis to
.       \
        I


question the correctness of the Bankruptcy Court's Order.            Thus, alternatively, were I
            I


            !


not dismissing the appeal for failure to prosecute, I would affirm the order of the
            I
B~nkruptcy Court. Appellant's appeal is without merit. 1



1  During a June 1, 2020 hearing, the Bankruptcy Court found that Appellant had no
pr9perty interest to assert and, therefore, lifting the stay would be inappropriate. It
foynd that the reorganization plan was confirmed three and one-half years prior to the
h~aring and, once the plan was confirmed, the Court was devoid of the power to appoint
a Trustee. The Court discussed that it had been determined that Appellant was entitled
to ;a claim for his unmanifested asbestos claim (which was $2,754, but which paid less
than ten cents on the dollar), and the plan was adequately noticed and cannot be
revisited by operation of law. It also found that Appellant's claims for $30 billion and
$2'50 billion were manifestly unreasonable, disallowed, and Appellant did not appeal so
the issue could not be revisited. Finally, the Court refused to revisit claims that had been
litigated and disallowed and found that Appellant is a "vexatious litigant." See In re
Energy Future Holdings Corp., Bankr. Case No. 14-10979, at 0.1. 14185 at 20-24 (Del.
Bankr. Ct. June 1, 2020). The "vexatious litigant" finding had limited impact-it merely
meant that Appellant's future filings, if any, in the Bankruptcy Court did not require any
response. Having reviewed the record, this Court finds no error in those findings and
no merit to Appellant's appeal.
                                                4
      9.     Therefore, the Court will dismiss the appeal, or, in the alternative, affirm

the Bankruptcy Court's order. A separate order will be entered.




                                             5
